Citation Nr: 0612714	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-12 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
residual scar, status post anterior fasciotomies, right leg, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased initial disability rating for 
residual scar, status post anterior fasciotomies, left leg, 
currently rated as 10 percent disabling.

3.  Entitlement to service connection for bilateral knee 
disorder on a direct basis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 16, 1977 to 
February 15, 1980 and February 26, 1980 to March 25, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for a 
bilateral knee condition and granted service connection for 
status post surgical scars involving both legs, evaluated as 
noncompensable effective from September 27, 2000.  
Jurisdiction of the matter has been transferred from the RO 
in Los Angeles, California, to the RO in San Diego, 
California.  

In a September 2002 decision, the Decision Review Officer 
(DRO) found that clear and unmistakable error was made 
concerning the rating assigned for status post surgical scars 
involving both legs and awarded a 10 percent disability 
rating, effective from September 27, 2000.  

In September 2003, the Board remanded the present matter for 
additional development and due process concerns.  

In February 2005, the RO denied service connection for right 
and left knee disorders as secondary to service-connected 
scars, status post anterior fasciotomies.  The veteran did 
not appeal, and the issue of secondary service connection for 
a bilateral knee disorder is not on appeal before the Board.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As noted above, this case was remanded by the Board in 
September 2003.  Supplemental statements of the case (SSOC) 
were issued in December 2004 and February 2005.  Following 
the February 2005 SSOC, the veteran was afforded VA 
examinations in August 2005 for the left ankle and December 
2005 for the right ankle.  Although these examinations were 
not requested for the current claims on appeal, they included 
evidence relevant to those claims, including findings related 
to the knees and the service-connected scars.  The RO has not 
considered this evidence.  On remand, the additional evidence 
must be considered and, if all benefits sought on appeal 
cannot be granted, the appropriate SSOC should be issued.  
See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims on 
appeal (service connection for a bilateral 
knee disorder on a direct basis and 
entitlement to higher ratings for scars, 
status post anterior fasciotomies of both 
legs), with application of all appropriate 
laws and regulations and consideration of 
all information and evidence obtained 
since the issuance of the February 2005 
SSOC, including the examinations conducted 
in August and December 2005.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






